FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        December 18, 2018

                                                                         Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                            Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 17-4131

 DEON RAYMOND MARTINEZ,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                               for the District of Utah
                          (D.C. No. 1:16-CR-00004-DN-1)
                       _________________________________

J. Edward Jones, Heber City, Utah, for Defendant-Appellant.

Felice John Viti, Assistant United States Attorney (John W. Huber, United States
Attorney, with him on the brief), Salt Lake City, Utah, for Plaintiff-Appellee.
                         _________________________________

Before PHILLIPS, EBEL, and MORITZ, Circuit Judges.
                   _________________________________

MORITZ, Circuit Judge.
                    _________________________________

      During a traffic stop in Arizona, law enforcement discovered evidence linking

Deon Martinez to a bank robbery in Utah. Martinez argues that the state trooper who

pulled him over lacked reasonable suspicion to do so. For the reasons discussed
below, we agree. We therefore reverse the district court’s order denying Martinez’s

motion to suppress this evidence.

                                     Background

      The relevant facts unfold along a 130-mile stretch of the Interstate 40 (I-40)

corridor in Arizona. At 11:41 one morning, a state police dispatcher reported a

robbery at a Wells Fargo in Winslow, Arizona. Christian Phillips, an Arizona State

Trooper, heard this report while patrolling I-40 about an hour east of Winslow. The

dispatcher identified two suspects: (1) a man wearing a Bud Light hat and (2) a man

running “from the bank in the alley wearing a blue-and-white checkered shirt[ and]

blue jeans.” R. vol. 2, 16. The dispatcher didn’t identify any vehicle the thieves might

have used to make their escape. Nor did the dispatcher identify the race, ethnicity, or

physical features of either of the two robbery suspects.

      At 12:13 p.m. that same day, Phillips heard a second report of activity along

the I-40 corridor, this time in Flagstaff, Arizona. This second report described an

event that took place before the Winslow robbery and was far less serious; no

robbery, or any other crime for that matter, occurred in Flagstaff. Instead, the second

report alerted officers about a “suspicious” white Cadillac spotted outside a Wells

Fargo branch earlier that morning. Id. at 36. The report also described the Cadillac’s

driver: a Native American man wearing “a light blue checkered hoodie” and a Bud

Light hat. Id. at 17. And it said that the Cadillac headed east from Flagstaff at 11:00

a.m. The only other identifying detail Phillips recalled was that one of these reports



                                           2
(though he couldn’t say which one) relayed that one of the suspects was wearing

glasses.

       Once he heard the second report, Phillips ventured west on I-40 toward

Winslow. Fewer than fifteen minutes later, Phillips saw a white Cadillac—a rare

sight on that stretch of I-40, he later testified—driving east on the other side of the

highway. He turned around to pursue it and asked dispatch to run its license plate.

Phillips caught up to the Cadillac and pulled alongside to look into the driver’s

window. Although Phillips later explained that the windows “were excessively tinted

. . . to the point that [he] could not see into the vehicle,” he testified that he “was able

to make out the outline of the driver.” Id. at 23–24. From this outline, Phillips saw

that the driver was wearing glasses and “had facial features that led [him] to believe”

that the driver “was a Native American male.” Id. After conducting this

reconnaissance, Phillips dropped back to tail the Cadillac and called for an additional

officer.

       But before Phillips’s colleague could arrive and before Phillips received the

result of the license-plate check, the Cadillac engaged its right turn signal,

announcing its imminent exit from the highway and prompting Phillips to pull it

over. In explaining his decision to stop the Cadillac, Phillips later testified that he did

so solely because he believed it was involved in the Winslow robbery. Indeed, he

specifically testified that the driver didn’t commit any traffic violations. And he said

that he stopped the Cadillac when he did because he didn’t want to lose it in the dirt



                                             3
roads and small communities located off that part of the highway. Nor did he want to

endanger innocent bystanders if the encounter took a violent turn.

       The Cadillac stopped for Phillips without incident. Phillips approached and

asked the driver to get out. When the driver opened the car door, Phillips noted the

overwhelming scent of marijuana. He further observed that the driver was a woman

who, although wearing glasses, might not have been Native American; Phillips

testified that he did “not know what her nationality or ethnicity was.” Id. at 34.

       Martinez was seated in the front passenger seat, and Phillips detained him as

well. A subsequent search of the Cadillac revealed evidence linking Martinez to an

entirely different bank robbery—one that occurred in Utah.1

       A federal grand jury indicted Martinez for that Utah bank robbery, and

Martinez moved to suppress the evidence seized from the Cadillac. The district court

conducted an evidentiary hearing at which Phillips testified as described above. It

then found that Phillips had reasonable suspicion to stop the Cadillac and accordingly

denied Martinez’s motion to suppress. Martinez entered a conditional guilty plea that


       1
         The dissent points out that we don’t know whether the Cadillac contained
evidence of the Winslow robbery; we only know for sure that it contained evidence
of the Utah robbery. And it also points out that the government eventually charged
Martinez for the Winslow robbery. We fail to see how either of these points is
relevant to the issue on appeal, which is whether Phillips had reasonable suspicion
for this traffic stop. See United States v. Shrum, 2018 WL 5986370, at *8 (10th Cir.
2018) (“[A] Fourth Amendment seizure unlawful at its inception ‘does not change
character from its success.’” (quoting United States v. Di Re, 332 U.S. 581, 595
(1948))); United States v. Smith, 799 F.2d 704, 708 (11th Cir. 1986) (“That [the
officer’s] ‘hunch’ about the appellants proved correct is perhaps a tribute to his
policeman’s intuition, but it is not sufficient to justify, ex post facto, a seizure that
was not objectively reasonable at its inception.”).
                                             4
preserved his right to challenge the district court’s suppression ruling on appeal. He

makes that challenge here.

                                         Analysis

       Martinez argues that the district court wrongly concluded Phillips had

reasonable suspicion to stop the car. “‘When reviewing the denial of a motion to

suppress, we view the evidence in the light most favorable to the government,’ and

‘accept the district court’s findings of fact unless clearly erroneous.’” United States v.

Moore, 795 F.3d 1224, 1228 (10th Cir. 2015) (quoting United States v. Katoa, 379

F.3d 1203, 1205 (10th Cir. 2004)). Nevertheless, we independently review “the

ultimate determination of reasonableness under the Fourth Amendment.” Id.

       The Fourth Amendment prohibits “unreasonable searches and seizures.” U.S.

Const. amend. IV. Because “[a] routine traffic stop is considered a seizure within the

meaning of the Fourth Amendment,” all traffic stops must be reasonable. Moore, 795

F.3d at 1228. And “[a] traffic stop is reasonable if it is (1) justified at its inception

and (2) reasonably related in scope to the circumstances [that] justified the

interference in the first place.” Id. (quoting United States v. Karam, 496 F.3d 1157,

1161 (10th Cir. 2007)); see also Terry v. Ohio, 392 U.S. 1 (1968). Here, Martinez

only challenges the initial justification for the traffic stop, not its scope.

       Typically, a traffic stop is justified if the officer observes or reasonably

suspects a traffic or equipment violation. See United States v. Botero-Ospina, 71 F.3d

783, 787 (10th Cir. 1995) (en banc). Here, of course, Phillips didn’t see the

Cadillac’s driver commit any traffic or equipment violations. Nor did he reasonably

                                              5
suspect the driver had done so. But a law-enforcement officer may also stop a vehicle

if the officer harbors “a reasonable suspicion that [other] criminal activity may be

afoot.” United States v. Whitley, 680 F.3d 1227, 1233 (10th Cir. 2012). Thus, our

analysis turns on whether Phillips could reasonably suspect that the Cadillac’s

occupants were involved in criminal activity. See id.

      “For reasonable suspicion to exist, an officer must ‘articulate something more

than an inchoate and unparticularized suspicion or hunch.’” Moore, 795 F.3d at 1229

(quoting United States v. Sokolow, 490 U.S. 1, 7, (1989)). Stated differently, before

initiating an investigatory stop, an officer must have “a particularized and objective

basis for suspecting an individual may be involved in criminal activity.” United

States v. Pettit, 785 F.3d 1374, 1379–80 (10th Cir. 2015) (quoting United States v.

Johnson, 364 F.3d 1185, 1194 (10th Cir. 2004)). At the same time, “an officer ‘need

not rule out the possibility of innocent conduct;’ he or she simply must possess ‘some

minimal level of objective justification’ for making the stop.” United States v.

Winder, 557 F.3d 1129, 1134 (10th Cir. 2009) (quoting United States v. Vercher, 358

F.3d 1257, 1261 (10th Cir. 2004)). Ultimately, “[w]hether an investigative detention

is supported by reasonable suspicion ‘does not depend upon any one factor, but on

the totality of the circumstances.’” Moore, 795 F.3d at 1229 (quoting United States v.

Simpson, 609 F.3d 1140, 1146 (10th Cir. 2010)).

      Here, the district court relied on four facts to conclude that Phillips had

reasonable suspicion to stop the Cadillac. First, it noted the similarities between the

Winslow robbery suspects and the person driving the reportedly suspicious white

                                            6
Cadillac in Flagstaff. Second, it credited Phillips’s testimony that white Cadillacs

aren’t an ordinary part of the automotive ecosystem on this particular stretch of road.

Third, it concluded that (1) the travel time from Flagstaff to Winslow was generally

consistent with the gap in time between the suspicious-vehicle sighting in Flagstaff

and the robbery in Winslow and (2) the travel time from Winslow to the site of the

traffic stop was generally consistent with the gap in time between the robbery and the

stop. Fourth, the district court found that Phillips’s impression of the driver through

the Cadillac’s tinted window matched the general description of a Winslow robbery

suspect.

      On appeal, Martinez contends that these facts don’t give rise to reasonable

suspicion. The government disagrees. As we explain below, Martinez has the better

of this argument. Phillips’s belief that the Cadillac he saw was carrying the outlaws

who held up the Winslow bank rested on two key inferences. As we explain more

fully below, the first inference (connecting the Flagstaff Cadillac to the Winslow

robbery) was reasonable. But the second inference (assuming that the Cadillac he

stopped was the very same Cadillac) simply wasn’t backed by the kind of “specific

and articulable facts” required to support reasonable suspicion. Terry, 392 U.S. at 21.

      As for the first inference, recall that no one reported seeing a white Cadillac—

or any other vehicle—at the Winslow robbery. Instead, “a suspicious vehicle” of that

color and make reportedly left a parking lot of a Wells Fargo in a different city—




                                           7
Flagstaff—some 41 minutes before the Winslow robbery.2 R. vol. 2, 36. So to

reasonably suspect that the white Cadillac he stopped was carrying bank-robbery

suspects, Phillips had to first infer that the reportedly suspicious white Cadillac from

Flagstaff was also involved in the Winslow robbery. The government urges us to

make this leap based on the overlapping descriptions of the clothing worn by the man

in Flagstaff and the men in Winslow: a Bud Light hat featured in both descriptions,

as did a blue checkered shirt. We agree that these clothing consistencies provided

Phillips with a basis to connect the Cadillac in Flagstaff with the robbery.

      But that connection stopped in Winslow. It provided Phillips no basis to

believe that the Cadillac he pulled over some 130 miles away was in fact the very

same Cadillac. That is, to satisfy the Fourth Amendment’s reasonableness

requirement, Phillips needed to do more than connect the Flagstaff Cadillac to the

Winslow robbery. He also needed “specific and articulable facts” to support his

suspicion that the Cadillac he saw 130 miles away from Flagstaff and 65 miles away

from Winslow was the Flagstaff Cadillac. Terry, 392 U.S. at 21; see also Moore, 795




      2
        The record contains no information about the source or reliability of this
information. In the absence of such information, we assume the tip was anonymous.
See Navarette v. California, 572 U.S. 393, 396 n.1 (2014) (assuming that 911 call
was anonymous because government introduced no evidence to suggest otherwise).
And we note that we typically place little weight on uncorroborated anonymous tips.
See United States v. Copening, 506 F.3d 1241, 1247 (10th Cir. 2007) (explaining that
we “[e]xercis[e] . . . significant ‘skepticism and careful scrutiny’” when reviewing
whether anonymous tip supports reasonable suspicion (quoting Easton v. City of
Boulder, 776 F.2d 1441, 1449 (10th Cir. 1985))).
                                           8
F.3d at 1229 (noting that reasonable suspicion requires “more than an inchoate and

unparticularized suspicion or hunch” (quoting Sokolow, 490 U.S. at 7)).

       The government argues that Phillips had such facts. In support, it points to

Phillips’s testimony that white Cadillacs are rare on this part of I-40. Further, the

government cites several cases involving traffic stops in border areas for the general

proposition that “the uniqueness of a vehicle or its rarity at a particular location” can

be a factor supporting reasonable suspicion. Aplee. Br. 29. But at most, these cases

stand for the unremarkable assertion that specific facts about a situation, including

“the usual patterns of traffic” and “[a]spects of the vehicle itself,” are relevant to

reasonable suspicion. United States v. Brignoni-Ponce, 422 U.S. 873, 884–85 (1975).

       For example, in one of the cases the government cites, an officer conducted a

10:00 a.m. stop to investigate illegal entry and smuggling. See United States v.

Lopez-Martinez, 25 F.3d 1481, 1485–87 (10th Cir. 1994). We found reasonable

suspicion to support that stop, in part because the officer knew that (1) traffic on the

road where the stop occurred was “nearly nonexistent” at that time of day; (2) the

vehicle was a “van [that] could transport several passengers hidden from passersby”;

(3) the vehicle was within 60 miles of the Mexican border; and (4) the driver exited

the interstate in favor of “a less direct northbound route” that was “a well-

documented means of circumventing” an immigration checkpoint. Id.; see also

United States v. Rodriguez-Reyes, 214 F. App’x 809, 813 (10th Cir. 2007)

(unpublished) (finding reasonable suspicion for traffic stop near Mexican border in



                                             9
part because vehicle was only one in area and was driving away from location where

sensor indicated that vehicle had crossed border).

       The specific details that swayed us in those border cases are far removed from

the first detail that Phillips articulated here: that he didn’t see many white Cadillacs

on this stretch of I-40. The alleged rarity of white Cadillacs on this stretch of I-40 is

simply not specific or particularized enough to support a reasonable inference that the

Cadillac Phillips saw was the Flagstaff Cadillac. See United States v. Jones, 998 F.2d

883, 885 (10th Cir. 1993) (finding no reasonable suspicion for traffic stop in part

because “officers singled out this car, out of all the cars in the area, for a massive

intrusion based solely on the color and manufacturer of the car”). Thus, although it

may have been reasonable for Phillips to suspect that, somewhere in Arizona, two

bank robbers were travelling in a white Cadillac, the mere rarity of white Cadillacs

along Phillips’s patrol route didn’t give him reasonable suspicion to pull over the

first one he saw.

       Nevertheless, the government argues, Phillips didn’t just pull over any white

Cadillac. Instead, he pulled over a white Cadillac with a driver who the government

claims “[m]atched” the description of the Winslow robbery suspect. Aplee. Br. 23.

But this is a significant mischaracterization of the facts. When we examine the details

that actually “[m]atched,” it becomes clear that Phillips’s observation lacked the

specificity required to satisfy the reasonable-suspicion standard. Id.

       Recall that Phillips saw only “the outline of the driver” through an

“excessively tinted” window. R. vol. 2, 23–24. Even so, he testified that he could see

                                            10
the driver was wearing glasses and “had facial features that led [him] to believe [the

driver] . . . was a Native American male.”3 Id. at 24. Thus, Phillips’s generic

description of the driver “match[ed]” only the equally generic aspects of the

individual described in connection with the Flagstaff Cadillac: both drivers were

described as Native American men wearing glasses. Aplee. Br. 24. And like the white

Cadillac, the outline of a possibly Native American man with glasses isn’t specific

and particularized enough to give Phillips reasonable suspicion that the Cadillac’s

driver was the Winslow robbery suspect. See Pettit, 785 F.3d at 1379–80 (requiring a

particularized basis for suspecting an individual of criminal activity); cf. Jones, 998

F.2d at 884–85 (finding no reasonable suspicion for traffic stop based solely on make

and color of car and presence of two black men in car). Most notably, the only

aspects of the robbery-suspect descriptions that were at least somewhat

particularized—the Bud Light hat and the blue checkered shirt—didn’t feature

anywhere in Phillips’s description of what he saw through the heavily tinted window.

      The government relies on United States v. Young, No. 92-2066, 1992 WL

401580 (10th Cir. 1992) (unpublished), to argue that matching a general suspect

description can be sufficient to support reasonable suspicion. In Young, we said that

matching the “general description of either the getaway car or the suspects is a

sufficient basis for the existence of” reasonable suspicion. 1992 WL 401580, at *1

(quoting United States v. Miller, 532 F.2d 1335, 1338 (10th Cir. 1976)). And we


      3
        Phillips didn’t specify what it was about the outline of the driver’s “facial
features” that made the driver appear Native American. R. vol. 2, 24.
                                           11
concluded that reasonable suspicion supported stopping the defendant because he

matched the “[g]eneral description” of the suspect, who was described as “a clean-

shaven black male, medium build, approximately 5′9″ to 5′11″ with long, shoulder-

length, black hair [that] was slicked back.” Id. at *1–2.

       But as is clear from this quoted language, the so-called “general description”

at issue in Young was substantially more particularized than the “general description”

in this case. Id. at *1 (quoting Miller, 532 F.2d at 1338). For instance, unlike the

description in Young, the description here—a Native American man driving a white

Cadillac—made no mention of the suspect’s facial hair (or lack thereof), his height,

his build, or the length, style, or color of his hair.

       As such, we find little guidance in Young. General descriptions are relevant to

the reasonable-suspicion inquiry. But they are insufficient, “standing alone,” to

“support a finding of reasonable suspicion.” United States v. Clarkson, 551 F.3d

1196, 1202 (10th Cir. 2009). And this case involves nothing but general descriptions:

(1) a car the same make and color as one possibly involved in a robbery that occurred

approximately 65 miles away; and (2) a potentially Native American man wearing

glasses, which surely describes a large swath of the population of Arizona. Cf.

Brignoni-Ponce, 422 U.S. at 886–87 (noting that “[t]he likelihood that any given

person of Mexican ancestry is an alien is high enough to make Mexican appearance a

relevant factor, but standing alone it does not justify stopping all Mexican-Americans

to ask if they are aliens”).



                                             12
      In addition to these general descriptions, the government offers a third reason

to find that Phillips reasonably suspected the Cadillac he stopped was the same

Cadillac that was spotted in Flagstaff and (theoretically, at least) involved in the

Winslow robbery: the timeline. Specifically, the government points out that “[t]he

distance[] and timeline[] between . . . the Winslow bank robbery and [Phillips’s]

observation of the white Cadillac are consistent.” Aplee. Br. 30. That is, the

government contends that it would be possible for an individual to leave Winslow

around the time of the robbery and arrive at the location where Phillips saw the

Cadillac at or near the moment he saw it.

      But at oral argument, the government acknowledged that the timeline is an

estimate. Indeed, our calculations indicate that for the timeline to be completely

consistent, an individual would need to infer that either (1) the timestamp for the

Winslow robbery is incorrect or (2) the Cadillac traveled well over the speed limit—

over 90 miles per hour—between Winslow and the traffic-stop location, but was

never stopped for speeding.

      The dissent argues we should allow for some “play in the joints” and accept

that it’s possible for an individual to drive between the relevant locations in the

available timeframe. Dissent 3. But even if we do so, it wouldn’t change our

reasonable-suspicion analysis. That’s because the theoretically consistent timeframe

doesn’t add any “specific and articulable facts” to Phillips’s suspicion. Terry, 395

U.S. at 21. For example, Phillips knew from the second dispatch report that the

suspicious Cadillac left Flagstaff and drove east, toward Winslow. But he lacked any

                                            13
similar information about the car’s direction of travel after it left Winslow. That is,

Phillips had no particular reason to think that the Cadillac left Winslow and

continued driving east on I-40, rather than heading off in some other direction.

       Further, although neither the government nor the dissent acknowledges as

much, this consistent-timeline theory has broad implications. Under it, law

enforcement would have reasonable suspicion to stop any vehicle on any road, so

long as two things are true: (1) the vehicle matches a general make-and-color

description of a vehicle involved in criminal activity, and (2) it’s theoretically

possible for the vehicle to have been driven to the location where it’s spotted by law

enforcement in the time that’s passed since the criminal activity took place.

Reasonable suspicion might require only a “minimal level of objective justification.”

Winder, 557 F.3d at 1134 (quoting Vercher, 358 F.3d at 1261). But it also requires

“specific and articulable facts.” Terry, 392 U.S. at 21. And there’s simply nothing

specific about this timeline.

       To summarize, “[a]n investigative detention will be countenanced only if the

officers have a specific, articulable[,] and objective factual basis to believe that the

person stopped is engaged in criminal activity.” United States v. Davis, 94 F.3d 1465,

1469–70 (10th Cir. 1996). Considering the totality of the circumstances in this case,

the government fails to show any specific or particularized factual basis for

suspecting that the occupants of the white Cadillac committed a crime. True, the

consistencies in the clothing descriptions between the Flagstaff event and the

Winslow robbery provide some basis to connect the Cadillac in Flagstaff with the

                                            14
robbery in Winslow. But those consistencies were entirely irrelevant to Phillips’s

ultimate decision to stop the Cadillac because Phillips didn’t see the driver or

passenger wearing the described clothing items.

      And as we’ve explained, Phillips had no other particularized basis to believe

that the Cadillac he passed on I-40 was the same Cadillac reported as suspicious in

Flagstaff and possibly involved in the robbery in Winslow. A white Cadillac on an

interstate highway isn’t specific; nor is a driver with Native American “facial

features”—especially in Arizona. R. vol. 2, 24; see also Jones, 998 F.2d at 885

(concluding that in absence of “strong showing, on the record and based on objective

statistics, that the sight of two African-Americans in a black Mercedes was a highly

unusual event, we” couldn’t “sanction the officers’ claim that this flimsy evidence

provided them with a reasonable suspicion”). Additionally, although the timeline

connecting the Flagstaff Cadillac to the Cadillac that Phillips pulled over isn’t

impossible, the imprecision of that timeline negates any particularity or specificity it

might otherwise provide. As such, we conclude that Phillips had nothing more than

an “unparticularized suspicion or hunch” about the white Cadillac. Moore, 795 F.3d

at 1229 (quoting Sokolow, 490 U.S. at 7). He therefore lacked reasonable suspicion to

detain Martinez, and the district court erred in concluding otherwise.

                                      Conclusion

      For the reasons explained above, we reverse the district court’s order denying

Martinez’s motion to suppress and remand for further proceedings.



                                           15
United States v. Martinez, No. 17-4131

PHILLIPS, J., dissenting.

       I agree with the district court that Trooper Phillips had reasonable suspicion to

justify the traffic stop, so I would affirm.

       For me, the analysis is straightforward—credit the facts found by the district court

and testified to by the trooper, give the government the benefit of the rational inferences

from those facts, consider the totality of that information, and decide whether it meets the

minimal showing necessary to provide reasonable suspicion under the Fourth

Amendment.

       Here, the trooper had learned much information before he stopped the Cadillac.

From reports on his patrol radio, he knew (1) that on October 30, 2015, sometime around

11 a.m., a person called the Flagstaff police to report suspicions about a white Cadillac

near a Wells Fargo Bank; (2) that the caller described the Cadillac’s driver as a Native

American male in a Bud Light hat and a light-blue-checkered hoodie; and (3) that the

caller said the white Cadillac had left the bank area and was headed east. The trooper also

knew (4) that sometime before 11:41 a.m., the Winslow Wells Fargo bank was robbed;

(5) that soon after the robbery a man in a Bud Light hat and a second man in a white-and-

blue-checkered shirt were seen running down an alley away from the bank; and (6) that

someone in Flagstaff or in Winslow had described the man in the Bud Light hat as a

Native American male wearing glasses.
       At about 12:13 p.m., having heard all this, the trooper grew concerned about the

next Wells Fargo bank in line, one in Holbrook (east of Winslow on Interstate 40). So at

milepost 330 the trooper headed west toward Holbrook. At milepost 319 (about nine

minutes later if traveling 75 m.p.h.), the trooper passed a white Cadillac coming east on

Interstate 40. The trooper circled back, taking about two minutes to catch up with the

Cadillac. He then called in the Cadillac’s New Mexico license-plate number before

pulling his patrol car alongside the Cadillac to try to see its occupants. Through the

Cadillac’s heavily tinted window, the trooper saw an outline of the driver, who appeared

to him to be a Native American man wearing glasses. Then the trooper returned to his

position behind the Cadillac, awaiting his requested backup. But the Cadillac soon

signaled right and exited the highway before the trooper’s backup arrived. Concerned

about losing the white Cadillac on dirt roads and about safety risks to bystanders (the

Navajo Travel Center was nearby), the trooper stopped the Cadillac soon after it exited.1

       The majority recognizes that the reasonable-suspicion inquiry considers the

totality of circumstances, maj. op. at 6 (quoting United States v. Moore, 795 F.3d 1224,

1229 (10th Cir. 2015)); that investigative stops are justified at their inception if the

officer has “a particularized and objective basis for suspecting an individual may be

involved in criminal activity,” id. (quoting United States v. Pettit, 785 F.3d 1374, 1379–



       1
         Upon smelling marijuana, the trooper had authority to search the car and to arrest
its occupants. So our case involves the first Terry prong—was the stop justified at its
inception?—but not the second—was the scope and manner of the stop justified? United
States v. Sanchez, 519 F.3d 1208, 1212–13 (10th Cir. 2008); see also Terry v. Ohio, 392
U.S. 1, 19–20 (1968).
                                               2
80 (10th Cir. 2015)); and that “an officer ‘need not rule out the possibility of innocent

conduct’; he or she must simply possess ‘some minimal level of objective justification’

for making the stop,” id. (quoting United States v. Winder, 557 F.3d 1129, 1134 (10th

Cir. 2009)). But having identified the controlling legal principles, the majority requires

far more than reasonable suspicion.

       In my view, the trooper had reasonable suspicion to justify the traffic stop. For

starters, the similar clothing descriptions from Flagstaff and Winslow provided at least a

“minimal level of objective justification” to believe that the man observed in Flagstaff

had robbed the Winslow bank. Winder, 557 F.3d at 1134 (quoting United States v.

Vercher, 358 F.3d 1257, 1261 (10th Cir. 2004)). The majority agrees. Maj. op. at 7

(“[T]he first inference (connecting the Cadillac to the [Winslow] robbery was

reasonable.”)).

       From this, I gather that the majority necessarily agrees that the trooper could

reasonably infer that Martinez did travel from Flagstaff to Winslow in time to rob the

bank there.2 I agree. This view sensibly acknowledges that we should not lock tight on an


       2
         Here, the trooper misjudged the mileage between Flagstaff and Winslow, saying
it would take about an hour to travel between the two locations at 75 miles per hour. The
trooper’s assigned segment of Interstate 40 didn’t include the Flagstaff to Winslow piece,
but instead covered the stretch from Holbrook east to the New Mexico state line. In fact,
according to a map of the interstate, Flagstaff is about 60 miles from Winslow. Driving
Directions from Winslow to Flagstaff, Ariz., Google Maps, https://goo.gl/maps/
jmuKS3AQrHC2; see also Rand McNally, The Road Atlas ’06 8. Even on appeal, we can
take judicial notice of that fact. See United States v. Burch, 169 F.3d 666, 671–72 (10th
Cir. 1999) (“Whether an offense occurred within particular geographical boundaries is an
appropriate subject for judicial notice.”); see also Fed. R. Evid. 201(b)(2) (permitting
judicial notice of an indisputable fact that “can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned”).
                                              3
11 a.m. departure from Flagstaff. Instead, we should allow some play in the joints. A

trooper could reasonably interpret the radio report to mean that the Flagstaff call had been

made at 11 a.m. and described earlier events. And we shouldn’t expect the trooper,

focused on his job tasks, to calculate in his head the white Cadillac’s possible distances

traveled with varying departure times and speeds. Even if the 11 a.m. departure time had

a firmer basis, the trooper could still question its accuracy in view of the similar clothing

worn at the two locations. Reported times can be ambiguous or wrong. This case shows

how. The record doesn’t disclose whether officers found evidence of the Winslow bank

robbery in the white Cadillac—perhaps because this prosecution is for a Utah bank

robbery. But we do know that Martinez was charged with that bank robbery.3 I raise this

not as support for the trooper’s reasonable suspicion, but instead to show the need to give

eyewitness time reports a margin of error.4

       Because the trooper had reasonable suspicion that the man seen in Flagstaff

wearing a Bud Light hat had robbed the Winslow bank, the trooper also could reasonably

believe that the bank robbers would be riding in a white Cadillac. The Winslow bank



       3
          At oral argument, counsel for Martinez contended that the white Cadillac in
Flagstaff would have had to travel 150 miles per hour to be in Winslow when the bank
was robbed. Oral Argument at 6:40 to 7:26. This led a panelist to ask whether Martinez in
fact did rob the Winslow bank. Martinez’s counsel candidly stated that Martinez was later
charged for the Winslow bank robbery, partly based on surveillance video from the bank.
Id. at 7:26 to 8:58.
       4
        The majority suggests that I’m mentioning the Arizona bank-robbery charge to
support reasonable suspicion in this case, see maj. op. at 4 n.1, but I am not. Instead, I
mention the Arizona charge to illustrate the danger of inaccuracies if we treat time
estimates as conclusive.
                                              4
robbers would have had no time to go car shopping along the way. After all, the robbers

hit the Winslow bank sometime before 11:41 a.m.,5 and at about 12:22 p.m., the trooper

saw the approaching white Cadillac at milepost 319, which is about 65 miles east of

Winslow. The trooper knew that this white Cadillac was in the right place at the right

time to be carrying fleeing bank robbers.6 And because the trooper had reasonable

suspicion that the bank robbers were in the white Cadillac, he also had reasonable

suspicion to stop that car.

       Here, the trooper had “a particularized and objective basis for suspecting the

particular person stopped of criminal activity.” Navarette v. California, 572 U.S. 393,

396 (2014) (quoting United States v. Cortez, 449 U.S. 411, 417–18 (1981)). Otherwise

stated, the trooper was able to “articulate something more than an ‘inchoate and

unparticularized suspicion or “hunch.”’” United States v. Sokolow, 490 U.S. 1, 7 (1989)



       5
         On cross-examination at the suppression hearing, defense counsel asked the
trooper whether “the Winslow bank robbery was called in, what, 11:26 or so?” R. vol. 2
at 42:15–16. The trooper responded that he didn’t know when the Winslow police
department had been notified of the bank robbery, just that its dispatch had reached out to
his dispatch at 11:41 a.m.
       6
         I disagree with the majority that affirming here would authorize law enforcement
“to stop any vehicle on any road” if the vehicle’s make and color matches a description of
a vehicle involved in a crime and if it’s “theoretically possible” for the vehicle to have
completed the crime and have reached the spot where stopped. Maj. op. at 14. Quite
simply, that position ignores the importance of the timing of key events in this case.
Lining up the elapsed time between the Winslow bank robbery and the traffic stop and
the distance traveled between those two points, the white Cadillac was just where it
would be if carrying the fleeing bank robbers. This is not a case in which a trooper
stopped a white Cadillac hours or days later. And, perhaps unlike the majority, I think the
trooper could reasonably suspect that the bank robbers would flee in their same known
direction of travel—easterly. See id. at 13–14.
                                             5
(quoting Terry, 392 U.S. at 27). His stop satisfied the Fourth Amendment, because the

trooper provided at least “‘some minimal level of objective justification’ for making the

stop.” Id. (quoting INS v. Delgado, 466 U.S. 210, 217 (1984)). The required level of

suspicion is considerably less than a preponderance of the evidence or probable cause. Id.

(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983); and citing United States v. Montoya

de Hernandez, 473 U.S. 531, 541, 544 (1985)). Because I think what the trooper knew

would have established by a preponderance that he had indeed found the bank robbers, I

have no trouble agreeing with the district court that the trooper had reasonable suspicion

for the stop.




                                             6